Case: 18-13980   Date Filed: 08/23/2019   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-13980
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:17-cr-00446-SCB-CPT-2



UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                  versus

CARLOS SANCHEZ-VILLA,

                                                     Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (August 23, 2019)

Before JORDAN, ROSENBAUM and BRANCH, Circuit Judges.

PER CURIAM:
              Case: 18-13980    Date Filed: 08/23/2019   Page: 2 of 2


      Grady Irvin, appointed counsel for Carlos Sanchez-Villa in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Sanchez-Villa’s conviction and sentence are AFFIRMED.




                                         2